DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-13 are pending.  Claims 1-7 are withdrawn, and claims 8-13 are examined below.  Applicant’s election without traverse of Claims 8-13 in the reply filed on 2/18/2021 is acknowledged.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sadatomi et al., U.S. Patent No. 7,002,071.
Regarding Claim 8, Sadatomi teaches a method of making a semiconductor comprising the steps of:
A step of preparing particles comprising silicon or a silicon alloy;  While Sadatomi teaches 1 micron particles, the examiner notes that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” See MPEP 2144.  In the instant case, absent a showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to provide slightly smaller particles in the Sadatomi method.
A step of forming a coating comprising an aromatic compound on a surface of the particles.   Sadatomi teaches that the particles are milled with a solvent such as xylene (see example 4).  The present specification identifies xylene as one of the aromatic compounds, stating in paragraph 48:
The aromatic compound used may be a monocyclic compound or a polycyclic compound. The aromatic compound may also include a hydrocarbon-based compound consisting of carbon and hydrogen, or a heterocyclic compound including a heteroatom such as oxygen, sulfur, nitrogen, or the like. As the aromatic compound, a compound having 1 to 6 aromatic rings including or not including a heteroatom selected from an oxygen atom, a sulfur atom, and a nitrogen atom may be used, and a compound having 2 to 4 aromatic rings may 

The examiner notes that nearly all “aromatic compounds” recited are common solvents.  Thus, it is the examiner’s position that a solvent such as xylene, some of which will remain present on the surface of the silicon particles, meets the claimed aromatic compound on the surface of the particles.
Finally, Sadatomi teaches the step of sintering the particles (which would include the coating formed on the surface of the particles to obtain a sintered semiconductor body (see example 4).
Regarding Claim 9, Sadatomi teaches Xylene, meeting claim 9 (see example 4).
Regarding Claims 10 and 11, Sadatomi teaches both p and n type dopants such as phosphorus and boron (see table 7).
Regarding Claim 12, Sadatomi teaches sintering at 900 C or higher (see example 4).
8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sadatomi, as applied above, in view of Reifenberg et al., U.S. Publication No. 2014/0116491.
Regarding Claim 13, Sadatomi teaches a method of producing a sintered silicon semiconductor as discussed above.  However, Sadatomi fails to teach spark plasma sintering specifically,
Reifenberg, like Sadatomi, teaches a method of producing a sintered, silicon semiconductor body for thermoelectric materials (see, e.g., abstract).  Reifenberg teaches that spark plasma sintering may be used (see paragraph 5).
.
9.	Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Reifenberg in view of Sadatomi.
Regarding Claim 8, Reifenberg teaches a method of making a semiconductor comprising the steps of:
A step of preparing particles comprising silicon or a silicon alloy and having an average particle size of less than 1 micron (while the principle embodiment of Reifenberg discusses nanowires, the reference discloses nanoparticles and nanostructures generally, meeting this limitation; see paragraph 5); 
A step of forming a coating comprising an organic compound on a surface of the particles (particles are dispersed in a solvent, see paragraph 109); and
A step of sintering the particles with the coating formed on the surface of the particles to obtain a semiconductor sintered body (see paragraph 5).
However, the sample solvent used in by Reifenberg is ethyl acetate (i.e. not aromatic).
Sadatomi teaches using xylene as a solvent in the fabrication of sintered silicon semiconductor bodies as discussed above.
Therefore, it would be obvious to one of ordinary skill in the art to modify the method of Reifenberg by using an aromatic solvent such as xylene, as such solvents are used in the art.
Regarding Claim 9, using xylene as a solvent meets these limitations.
Regarding Claims 10 and 11, the references teach doping (while Reifenberg teaches only P and N doping, Sadatomi identifies the doping elements cited as discussed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T MARTIN whose telephone number is (571)270-7871.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T MARTIN/Primary Examiner, Art Unit 1721